Citation Nr: 1338475	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for medical services provided at Seacoast Medical Center on October 15, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant reportedly served from November 8, 1968 to November 27, 1968.

By letter dated December 2010, the agency of original jurisdiction informed the appellant that his claim for reimbursement unauthorized medical expenses for medical services provided at Seacoast Medical Center on October 15, 2010, was denied on the basis his care was not emergent.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The only information in the record available to the Board concerning when the appellant served is contained in the statement of the case issued in April 2011.  This indicates he served in the Coast Guard from November 8, 1968 to November 27, 1968.  The record further suggests service connection has not been established for any disability.  In addition, the current record does not include the decision made to deny the claim.  The reason for the denial was set forth in the December 2010 letter sent to the Veteran, but the actual determination has not been associated with the file available to the Board.  Further action is required to allow for informed appellate review of the appellant's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Verify all dates of service for the appellant with verification of the type(s) of duty.  Verify whether the appellant has any service-connected disability, and associate any VA claims file with the reimbursement file.

2.  Obtain all records associated with the appellant's claim for reimbursement, to include the decision to deny his claim.  

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 


